Citation Nr: 0505935	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, and if so, whether the veteran is 
entitled to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which declined to reopen the veteran's 
previously denied claim for service connection for a lumbar 
spine disorder.  The veteran received notice of this rating 
decision in September 2002.

During the course of the appeal, the veteran changed his 
residence from Alaska to Florida and notified the RO of the 
change in March 2003.  In July 2004, the veteran appeared 
before the undersigned Veterans Law Judge at a Travel Board 
hearing in St. Petersburg, Florida.  A copy of the transcript 
of that hearing has been associated with the claims file. 

FINDINGS OF FACT

1.  In October 1997, the RO denied the veteran's claim for 
service connection for a lumbar spine disorder.  The veteran 
did not appeal that decision.

2.  Evidence received since the October 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran currently suffers from lumbar spine disorder, 
which has been medically related to his active duty service. 

CONCLUSIONS OF LAW

1.  The October 1997 rating decision, denying service 
connection for a lumbar spine disorder, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  The veteran's lumbar spine disk disease was incurred in 
his active duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 
 
As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for a lumbar 
spine disorder which had been denied in 1997 by the AOJ and 
had been found in the absence of an appeal.  In this context, 
the Board notes that a substantially complete application was 
subsequently received in April 2002.  In May 2002, prior to 
its adjudication of this claim, the AOJ provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AOJ notified the veteran of 
information and evidence which would constitute new and 
material evidence; information and evidence that would 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any evidence or information which may support 
his claim which he wished VA to retrieve for him.  Thus, the 
Board finds that the content and timing of the May 2002 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board notes the veteran has 
been provided a medical examination by VA in connection with 
his claim.  Additionally, all known VA and private treatment 
records have been requested and associated with the claims 
file.  The veteran's service medical records are also of 
record.  At his July 2004 hearing, the veteran testified that 
he had no additional evidence to submit in support of his 
claim.  Therefore, the Board finds that VA's duty to assist 
the veteran has been fulfilled. 

New & Material Evidence for a Service Connection Claim

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disease diagnosed after discharge from military service, 
when the evidence establishes that the disease was incurred 
in active military service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The veteran contends that he is entitled to service 
connection for a lumbar spine disorder due to injuries 
sustained while parachuting in service.  By rating decision 
in October 1997, the RO denied the veteran's claim on the 
basis that the competent evidence of record did not establish 
a medical connection between an instance of treatment in 
service and his current lumbar spine disorder.  The record at 
that time consisted of the veteran's service medical records; 
a private orthopedic examination report and medical nexus 
opinion; and, a VA examination.  The veteran did not appeal 
the RO's decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  That amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  Since this claim was received after that 
date, in April 2002, the amendment is applicable.

Under the amended standard, "new" evidence is existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Spaulding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In April 2002, the veteran attempted to reopen his claim for 
service connection by submitting VA outpatient treatment 
records documenting current treatment for a lumbar spine 
disorder.  Additionally, in May 2002, the veteran was 
referred by VA to a private healthcare provider for 
electrodiagnostic consultation.  Diagnoses referable to the 
lower back were confirmed; however, no opinion was offered as 
to the etiology of his lumbar disorder.  In July 2002, the RO 
issued a rating decision declining to reopen the claim.

The veteran underwent additional VA examination in October 
2002.  He reported an in-service history of sustaining 
injuries to his back while he was a paratrooper.  Upon 
examination, the examiner noted a diagnosis of lumbar spine 
disk disease with painful limited range of motion.  He 
further opined that the veteran's lumbar spine condition was 
related to the veteran's military service which involved 
having had multiple parachuting jumps.  The veteran then 
filed his notice of disagreement with the July 2002 rating 
decision.  The RO issued a statement of the case, in May 
2003, which considered the new examination and treatment 
records and affirmed the denial.

Additionally, the veteran appeared before the undersigned 
Veterans Law Judge in a hearing in July 2004.  He testified 
that while parachuting at night, in adverse terrain 
conditions, he slammed into a tree before landing, suffering 
back pain as a result.  He also indicated that he reported 
pain on many occasions to field medics, but sought formal 
treatment on only one occasion.

The Board finds that the veteran's testimony about the 
details of his in-service experiences and the results of the 
October 2002 examination constitutes new and material 
information regarding the claim.  This evidence relates to an 
unestablished fact necessary to substantiate the claim, 
particularly a medical nexus between his service and his 
current disability.  The veteran's credible hearing testimony 
provides further detail as to how his back had been injured 
in service.  The medical opinion goes directly to the 
question of nexus.  The evidence also raises a reasonable 
possibility of substantiating the claim, as the medical 
opinion is favorable and is supported by the balance of the 
evidence, to include the hearing testimony.  Therefore, the 
Board finds that new and material evidence sufficient to 
reopen the claim for service connection has been submitted. 

The Board reiterates that in the May 2003 statement of the 
case, the RO considered the merits, to include the October 
2002 VA examination and opinion, in the first instance.  
Therefore, there is no prejudice to the veteran for the Board 
to now reopen and adjudicate on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).   

Service Connection 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that his duties in service required him 
to jump, in full gear, from airplanes at night.  In his July 
2004 hearing, he testified that on at least one occasion, he 
slammed into a tree before landing, and suffered back pain as 
a result.  He also stated that he did not seek immediate 
treatment for the pain, as he did not wish to lose his jump 
status.  The veteran testified that he did occasionally seek 
medical attention in the field and received pain medication 
at that time.
The veteran's DD Form 214, Report of Transfer or Discharge, 
confirms that his military occupational specialty was as an 
indirect fire infantryman.  The veteran is also in receipt of 
the parachute badge.  Service medical records corroborate 
that the veteran was cleared for airborne status, and that he 
participated in jumps.  

The veteran's December 1980 enlistment examination is of 
record, and reveals that his spine was evaluated as normal 
upon entrance into active duty.  In December 1982, the 
veteran presented with complaints of back pain after having 
slipped on a cement landing and fallen on his tailbone.  Upon 
examination, the veteran's neurological facilities were found 
to be in tact.  He was not experiencing muscle spasms.  X-ray 
of the lumbosacral spine was within normal limits.  The 
impression was low back pain.  No further complaint, 
treatment, or diagnosis of a lower back disorder was noted in 
the service medical records.  The veteran separated in July 
1983, but a separation examination was not of record.

Post service medical records, dated from September 1996 to 
May 2003, document on-going treatment for various disorders.  
Treatment pertinent to the issue on appeal is discussed 
below. 

In September 1996, the veteran was treated at a pain clinic 
with an epidural steroid injection after experiencing an 
onset of left leg and hip pain and no history of any recent 
traumatic episode.  A magnetic resonance imaging scan (MRI) 
of the veteran's lumbar spine revealed a protrusion 
principally midline and extending slightly towards the left, 
impinging on the S1 nerve root.  Degenerative disk disease 
appeared prominent at L5-S1.  Based on this study, the 
examining physician opined in October 1996 that given the 
veteran's in-service history as a paratrooper, and his lack 
of recent trauma involved with the onset of symptoms, he had 
been having ongoing residuals from the parachuting.  He 
further stated that the current injury was definitely related 
to the veteran's jumping from airplanes during service.  

The veteran underwent an examination in August 1997, which 
was conducted by a VA-approved private orthopedic specialist.  
The veteran related his history of having a sore back for a 
number of years and receiving epidural steroid injections for 
the pain.  The examiner reviewed the September 1996 MRI 
report.  Physical examination revealed normal flexion and 
extension.  The diagnosis noted was back and left leg pain 
with underlying lumbar disk degeneration and protrusion.  The 
examiner offered no opinion as to etiology.  

In May 2002, the veteran was referred by VA to a private 
healthcare provider for electrodiagnostic consultation.  The 
veteran related a history of experiencing increasing back 
pain with a radicular component for over eight years.  MRI 
studies showed small left L5-S1 and right L4-5 disk 
protrusions and degenerative joint disease at L4-5 with 
stenosis.  Nerve conduction study was normal.  
Electromyography demonstrated mild denervation and mildly 
increase polyphasicity.  There was borderline decreased 
recruitment.  The overall impression noted was mild 
irritation in the right S1 myotomal distribution.  The 
examiner recommended a course of physical therapy.

VA outpatient clinical records dated from May 2002 to May 
2003 document ongoing treatment for back pain.  Of note is an 
October 2002 VA examination.  The veteran indicated his 
symptoms, primarily low back pain, stiffness, and mildly 
limited range of motion, had their onset in the early 1990s.  
The veteran also relayed his military history as being a part 
of an airborne infantry unit with multiple jumps.  He stated 
that on multiple occasions, he experienced hard landings and 
sustained injuries to his lumbar spine, resulting in pain.  

In the context of the examination, the physician reviewed the 
veteran's May 2002 MRI.  Upon examination, the pertinent 
diagnoses noted were lumbar spine disk disease with painful 
limited range of motion based upon clinical evidence; chronic 
paraspinal myalgias at L3-S1; and, bilateral sciatica.  The 
physician further opined that based on the veteran's duties 
as a paratrooper with multiple jumps, his lumbar spine 
condition was related to his military service.  

In this case, the veteran's service records confirm that he 
had airborne status and frequently participated in jumps from 
airplanes as part of his active duty service.  He was treated 
for low back pain on one occasion in service.  The record 
also establishes that the veteran currently suffers from 
lumbar spine disk disease.  Thus, the remaining question is 
one of medical evidence of a nexus, on which the Board 
observes there are two opinions of record establishing such a 
connection.

In the October 1996 private physician's opinion, it was noted 
that because there was no history of any recent traumatic 
episode to the veteran's back, and given his history as a 
paratrooper in service, his current degenerative disk disease 
was definitely due to his military service.  

The October 2002 VA examination report explores the issue 
more thoroughly and contains evidence that the examiner 
reviewed the veteran's claims file, to include his service 
history as well as his private medical history.  After a full 
examination of the veteran's lumbar spine, the examiner 
opined that his lumbar spine condition was related to his 
military service.  The Board finds that this opinion is 
supported by the clinical evidence, and notes further that, 
absent evidence to the contrary, the Board is not in a 
position to question the opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Therefore, the evidence of record 
establishes a medical nexus, and so supports a finding that 
service connection is warranted for the veteran's lumbar 
spine disability.

ORDER

Entitlement to service connection for lumbar spine disk 
disease is granted.


	                     
______________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


